Citation Nr: 9916627	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-15 914A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether the Department of Veterans Affairs (VA) Regional 
Office (RO) has the authority to adjudicate a claim of clear 
and unmistakable error (CUE) in an August 1978 rating 
decision.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Denver, Colorado, 
which determined that they (the RO) did not have the 
authority to adjudicate the issue of whether there was CUE in 
an August 1978 rating decision.  

The Board notes that the issue certified for appeal was 
"whether the refusal to recognize the veteran's 
representative's Notice of Disagreement with a decision 
affirmed by the Board as valid was proper."  However, the 
RO's decision was based upon the determination that it did 
not have the authority to adjudicate the claim of CUE in the 
August 1978 rating decision, and all of the veteran's 
contentions are to the effect that the RO does have this 
authority.  Therefore, the Board has recognized the issue on 
appeal as stated above.


FINDINGS OF FACT

1.  In an August 1978 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable disability 
rating for residuals of shrapnel wounds to the lower legs and 
right foot.  The veteran was informed of this decision, and 
did not appeal.

2.  In an November 1985 rating decision, the RO again denied 
the veteran's claim of entitlement to a compensable 
disability rating for residuals of shrapnel wounds to the 
lower legs and right foot.  The veteran was informed of this 
decision, and did not appeal.

3.  In September 1991, the veteran requested reevaluation of 
his residuals of shrapnel wounds to the lower legs and right 
foot.  

4.  The RO confirmed and continued the noncompensable (zero 
percent) disability rating in a February 1992 rating 
decision.  The veteran appealed this decision to the Board, 
which granted a 10 percent disability rating in a May 1994 
decision.  This decision was subsequently affirmed by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in November 1995.

5.  In February 1996 statement, it was alleged that the 
August 1978 rating decision contained CUE in the denial of 
the veteran's claim for a compensable disability rating for 
residuals of shrapnel wounds to the lower legs and right 
foot.


CONCLUSION OF LAW

The RO has the authority to adjudicate the claim of whether 
there was CUE in the August 1978 rating decision.  38 C.F.R. 
§ 3.105(a) (1998); VAOPGCPREC 14-95; Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for residuals of 
shrapnel wounds to the lower legs and right foot by a 
December 1969 rating decision.  A noncompensable rating was 
assigned, effective September 12, 1968.  The veteran was 
informed of this decision, and did not appeal.

The veteran submitted a claim for a compensable disability 
rating for residuals of shrapnel wounds to the lower legs and 
right foot in January 1978.  In conjunction with this claim, 
the veteran underwent a VA examination in July 1978.  
Thereafter, the RO determined that the veteran was not 
entitled to a compensable disability rating for residuals of 
shrapnel wounds to the lower legs and right foot in an August 
1978 rating decision.  The veteran was informed of this 
decision, and did not appeal.

The veteran subsequently made another claim for a compensable 
disability rating for residuals of shrapnel wounds to the 
lower legs and right foot in July 1985.  In conjunction with 
this claim, the veteran underwent a new VA examination in 
October 1985.  Thereafter, the RO determined that the veteran 
was not entitled to a compensable disability rating for 
residuals of shrapnel wounds to the lower legs and right foot 
in a November 1985 rating decision.  The veteran was informed 
of this decision, and did not appeal.

In a September 1991 statement, the veteran requested service 
connection for shrapnel wounds to his lower legs and right 
foot, among other things.  The RO treated this statement as a 
request for reevaluation of the service-connected disability.  
Accordingly, a new VA examination was accorded to the veteran 
in January 1992.  Following this examination, the RO 
confirmed and continued the noncompensable (zero percent) 
disability rating in a February 1992 rating decision.  The 
veteran appealed this decision to the Board, which granted a 
10 percent disability rating in a May 1994 decision.  It is 
noted that the Board summarized the findings of both the July 
1978 and January 1992 VA examinations in this decision.  

The Board's May 1994 decision was subsequently affirmed by 
the Court in November 1995.

In February 1996, the RO received correspondence from the 
veteran's representative stating that the veteran was filing 
a claim for retroactive benefits in his claim for service 
connection for a foot injury under the theory of CUE pursuant 
to 38 C.F.R. § 3.105.  The history of the veteran's service-
connected residuals of shrapnel wounds to the lower legs and 
right foot was noted, including the Board's decision which 
granted a 10 percent disability rating.  Further, it was 
contended that the regulations in existence in 1978 should 
have resulted in a 10 percent rating rather than the 
noncompensable rating.  Therefore, it was asserted that the 
regulations were misapplied by the RO in 1978 to the facts 
then in existence.  

Later in February 1996, the RO sent correspondence to the 
veteran's representative regarding the claim of CUE.  The RO 
stated that since the Board issued a decision in May 1994 
they (the RO) did not have the authority to consider the 
claim pursuant to Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Therefore, the RO stated that to pursue this claim 
the veteran must file a motion for reconsideration with the 
Board.

In December 1996, the veterans' representative submitted a 
statement to the RO which he identified as a Notice of 
Disagreement to the February 1996 decision denying the claim 
of CUE.  The representative contended that the RO's analysis 
was wrong, and that in Talbert v. Brown, 7 Vet. App. 352, 355 
(1995), the Court held that a veteran may make a CUE claim 
regarding an unappealed rating decision even if the veteran 
later makes a claim that reaches the Board.  Moreover, the 
representative reiterated that the veteran's CUE claim was to 
the 1978 rating decision.  It was noted that the veteran made 
the same claim in 1991, and that this claim was appealed to 
the Board.  However, the representative argued that the 
holding of Smith v. Brown does not govern the situation where 
there was an intervening Board decision.  The representative 
argued that the Court had held that where there was an 
unappealed RO decision, an intervening Board appeal on a 
later decision does not affect a CUE claim.

In a statement received in May 1998, the veteran's 
representative asserted that with the passage of Public Law 
105-111 the RO had authority to adjudicate CUE claims even if 
such a claim was later raised in a Board decision.


Legal Criteria.  Previous determinations of the RO are final 
and binding, and will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at the time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
38 C.F.R. §  3.105(a) (pertaining to CUE) applies only to 
decisions of agencies of original jurisdiction (RO), and not 
to Board decisions.  When the Board affirms a decision of the 
RO, the RO's determination "is subsumed by the final 
appellate decision" pursuant to 38 C.F.R. § 20.1104 (1998).

General Counsel for VA held in a precedent opinion that a 
claim for CUE under 38 C.F.R. § 3.105(a) concerning a final, 
unappealed RO decision may not be considered where the Board 
has reviewed the entire record of the claim following 
subsequent reopening and has denied the benefits previously 
denied in the unappealed decision.  VAOPGCPREC 14-95.  
General Counsel also held that if the Board concluded that 
new and material evidence sufficient to reopen a prior, 
unappealed RO decision had not been submitted, and denied 
reopening, the Board's decision did not serve as a bar to a 
claim of CUE in the prior RO decision.

In 1997, Public Law 105-111, 111 Stat. 2272 (November 21, 
1997), amended title 38 of the U. S. Code by inserting new 
sections 5109A and 7111.  See Dittrich v. West, 11 Vet. App. 
10, 11 (1998).  The new sections allow for a claimant to 
raise a claim of CUE in a Board decision.  However, VA 
regulations implementing Public Law 105-111 hold that an RO 
does not have the authority to adjudicate a claim of CUE for 
a prior Board decision.  Such claims must be made directly to 
the Board.  See 38 C.F.R. § 20.1400, 20.1404 (effective 
February 12, 1999); see also 63 Fed. Reg. 27534 (May 19, 
1998) for a complete discussion on the inappropriateness of 
the RO adjudicating CUE claims regarding final Board 
decisions.

Analysis.  When a decision of the RO is affirmed by the 
Board, that decision is subsumed by the final appellate 
decision.  The RO decision which has been affirmed by the 
Board become "part and parcel" of the final Board decision.  
38 C.F.R. § 20.1104; Olson v. Brown, 5 Vet.App. 430, 433 
(1993).  An RO decision which has been affirmed by the Board 
is not reviewable for CUE because it merges with the Board 
decision and ceases to have any independent effect once the 
Board renders a final decision.  See VAOPGCPREC 14-95.  Thus, 
an appellant may not properly raise a claim of CUE against an 
RO decision that was the subject of an Notice of Disagreement 
leading to a Board decision.

Significantly, the Court has held that a claim for an 
increased rating is a new claim.  See Suttmann v. Brown, 5 
Vet.App. 127, 136 (1993) (claim for increase "based upon 
facts different from the prior final claim"); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-32 (1992) (in claim for 
increased rating "veteran claims that his service-connected 
disability has undergone an increase in severity since that 
prior claim" (emphasis in original)); Fenderson v. West, 12 
Vet. App. 119, 125 (1999).  In Proscelle, 2 Vet. App. 631-
632, the Court held that a veteran's request for an increased 
rating is not subject to the legal requirements prohibiting 
reopening of previously denied claims except upon the 
submission of new and material evidence.  VA General Counsel, 
in VAOPGCPREC 14-95, clearly indicates that a decision by the 
RO is not subsumed by a subsequent Board decision unless the 
Board adjudicates the same claim on the merits.

Thus, the Board's May 1994 decision only subsumed the RO's 
decision regarding the veteran's new claim for an increased 
that was initiated in September 1991.  The August 1978 
decision was a separate claim not affected by the Board's May 
1994 decision.  Even though the Board noted the findings of 
the July 1978 VA examination in its decision, the Board also 
considered evidence added to the record since the time of the 
July 1978 decision, including the results of a VA examination 
for disability evaluation purposes conducted in January 1992.  
The Board did not uphold or affirm the August 1978 RO 
decision which denied a compensable rating, nor did the Board 
review the August 1978 decision for CUE.  Accordingly, the 
August 1978 RO decision was not subsumed by the Board's 
decision of May 1994.  Thus, the RO has authority to 
adjudicate a claim of CUE regarding the August 1978 rating 
decision.  See VAOPGCPREC 14-95


ORDER

Inasmuch as the RO does have the authority to adjudicate the 
claim of whether there was CUE in the August 1978 rating 
decision, the benefit sought on appeal is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

